         Case 1:19-cr-00067-PGG
         Case 1:19-cr-00067-PGG Document
                                Document 57
                                         50 Filed
                                            Filed 09/10/19
                                                  09/05/19 Page
                                                           Page 11 of
                                                                   of 11




Donald D. duBoulay                                           305 Broadway, Suite 602
 Attorney at Law                                             New York, NY 10007

Telephone: (212) 966-3970
Fax:       (212) 941-7108
E-mail:   dondubesq@aol.com

                                                             September 5, 2019

The Honorable Paul G. Gardephe
United States District Judge
Southern District of New York
Thurgood Marshall Courthouse
40 Foley Square
New York, New York 10007

Re: United States v. Hammatt (Christopher Hammatt)
       19 Cr. 067 (PGG)

Dear Judge Gardephe:

        I represent Christopher Hammatt in the above referenced matter. I write with the consent
of pre-trial services, Judith Vargas, Esq. counsel for Ms. Hammatt, and the Government to
request a modification Mr. and Ms. Hammatt's bail condition from strict supervision to regular
supervision at the discretion of the pre-trial officer.

              Pre-trial officer Cameron Pitcher (District of Ca.) notes that the Hammatt' s have
been fully compliant with the obligations of pre-trial service supervision.


                                                    Respectfully submitted,
                                                          /s/

                                                    Donald duBoulay

cc: Nicholas Chiuchiolo, Esq, AUSA
    Judith Vargas, Esq,
    Cameron Pitcher, PTO                         MEMO ENDORSED
    Lea Harmon, PTO
                                                 't"he Application is g~n,te<J.
                                                 SO ORDERED:


                                                 Paul   e~~taip~ .
                                                 Dated:     ?eP-1., to,.   2a f°/
